Title: From George Washington to Clement Biddle, 2 October 1788
From: Washington, George
To: Biddle, Clement

 

Dear Sir,
Mount Vernon 2d Octr 1788.

Your letter of the 17th Ulto came duly to hand, and the one enclosed therein from Mr Dubey has received an answer. In my last letter to you I requested that you would not put yourself to any trouble in procuring Winter barley for me as I expected to get a supply from the brewer in Alexandria.
You will oblige me by forwarding the enclosed letter to Pittsburg—and also by informing me, in your next, at what rate I could procure a large quantity of red Clover Seed, say 3000 lb., of the best quality, to be delivered here before the River closes, or upon its first opening in the spring. If Mr Peters has got a Riddle (I believe it is) for cleaning Potatoes ready for me, you will be so good as to send it in the next packet that sails for Alexandria, and likewise the articles mentioned in the enclosed memorandum. With very great esteem, I am, Dear Sir, Yr Most Obedt Hble Servt

Go: Washington

